DETAILED ACTION
In response to communication filed on 4/26/2022.
Claims 1-9,11-16, and 19-25 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ali Uyanik (Reg. 67,080) on 5/2/2022.
The application has been amended as follows: 

1. (Currently Amended) A system for improving wireless network performance, the system comprising:
an access point coupled to a backend network, the access point having a plurality of wireless interfaces on which a plurality of extenders that couple to stations communicate; 
a first extender within the plurality of extenders, the first extender coupled to at least one of a first plurality of terminals, the first extender communicates with a first wireless interface in the plurality of wireless interfaces on the access point; 
a second extender within the plurality of extenders, the second extender coupled to at least one of a second plurality of terminals, the second extender communicates with a second wireless interface in the plurality of wireless interfaces on the access point; and 
a processor coupled to communicate with the access point, the first extender and the second extender, the processing unit receives a plurality of measurements related to throughput across a plurality of possible connection architectures between the access point, the first extender, and the second extender, the processor uses plurality of measurements to modify a throughput function that modifies a cost function to determine a preferred connection architecture, the cost function comprising a constraint on dropped connections between a station and the access point.

5. (Currently Amended) The system of claim 4 wherein the first and second set of plurality of connectivity rules and the first and second set of performance objectives are provided to the processor and used at least in part to determine the preferred connection architecture.  

6. (Currently Amended) The system according to claim 1 wherein the access point measures interference across a frequency range, the interference measurement being provided to the processor and used at least in part to identify the preferred connection architecture.

7. (Currently Amended) The system according to claim 1 wherein the processor receives band allocation information across a plurality of potential connections between the access point, the first extender and the second extender, the received band allocation information being used at least in part to determine the preferred connection architecture.

9. (Currently Amended) The system according to claim 8 wherein the processor manages time slots between the first connection and the second connection to reduce interference.

11. (Currently Amended) The system according to claim 1 wherein the processor analyzes both symmetric and asymmetric load interference for a plurality of potential connection topologies between the access point, the first extender, and the second extender, the analyzed symmetric and asymmetric load interference are used at least in part to identify the preferred connection architecture.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: a processor coupled to communicate with an access point, a first extender and a second extender, in which the first and second extender are coupled to a plurality of first and second terminals respectively and coupled to the access point, the processing unit receives a plurality of measurements related to throughput across a plurality of possible connection architectures between the access point, the first extender, and the second extender, the processor uses plurality of measurements to modify a throughput function that then modifies a cost function to determine a preferred connection architecture between a station and the access point, the cost function comprising a constraint on dropped connections between the station and the access point, as specified in independent claims 1,13 and 20. 
It is noted that although the reference Ho et al. (US Pub. 2015/0223160) discloses a network selection unit that uses information collected by a network analysis unit to determine which access points or extenders will provide better performance running a client [paragraph 0043][refer Fig. 1], the reference does not teach or suggest a throughput function or a cost function, nor does it disclose that the throughput function is able to modify the cost function to provide a preferred connection.
Furthermore, reference Chandrasekhar et al. (US Pub. 2015/0312778) discloses a constraint on performance related metrics associated with one or more cells, the performance related metrics include throughput, volume or probability of dropped calls [paragraph 0028], a network performance can be defined by different metrics, in which metrics may be a set of network performance optimization goals defined by a network operator [paragraph 0031].  However, it is noted that the reference does not disclose that the throughput metric modifies another metric, such as dropped calls, for network optimization, rather the metrics are defined as performance goals that include increasing the throughput or reducing outage probability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412